        OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 1 of 7 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 1 of 9 PageID: 12



 141.

 MCDONNELL & ASSOCIATES, P.C.
 By: Patrick McDonnell, Esquire – NJ Attorney I.D. No.: 026781991
 Email: pmdonnell@mcda-law.com
 By: Lisa M. Only, Esquire – NJ Attorney I.D. No.: 011142009
 Email: lonly@mdca-law.com
 500 Route 70 West
 Cherry Hill, NJ 08002
 Telephone: (856) 429-5300
 Facsimile: (856) 310-7900
 Attorneys for Defendant, Walmart of Brick
 CHERYLEE CRAWFORD;                                   SUPERIOR COURT OF NEW JERSEY
                                                      LAW DIVISION
                           Plaintiff,                 OCEAN COUNTY

         v.                                           DOCKET NO.: OCN-L-00205-21
                                                                   Civil Action
 WALMART OF BRICK; ABC
 CORPORATIONS (1-10); DEF                             DEFENDANT, WALMART OF
 PARTNERSHIPS (1-10); GHI LIMITED                     BRICK’S, ANSWER TO PLAINTIFF’S
 LIABILITY COMPANIES (1-10); AND                      COMPLAINT WITH AFFIRMATIVE
 JOHN-JANE DOES (1-10);                               DEFENSES, DESIGNATION OF
                                                      TRIAL COUNSEL, DEMAND FOR
                           Defendants.                DISCOVERY, CERTIFICATIONS,
                                                      AND JURY DEMAND

        Defendant, Walmart of Brick (hereinafter referred to as “Walmart” or “Defendant”), by

way of Answer with Affirmative Defenses to Plaintiff’s Complaint, hereby aver as follows:

                                          FIRST COUNT
                                         (NEGLIGENCE)
        1.       Denied.

        2.       Admitted in part and denied in part. It is admitted only that Walmart operated and

maintained a retail store at all times relevant hereto. The remaining averments in this paragraph

are denied.

        3.       Denied. Defendant need not respond to these averments as they are directed toward

other parties.

        4.       Denied.
       OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 2 of 7 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 2 of 9 PageID: 13




       5.       Denied.

       WHEREFORE, Defendant hereby demands judgement in its favor and against all other

parties, together with costs and attorneys' fees and such other relief as this Honorable Court deems

equitable, just and proper.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because Plaintiff was injured as a result of known risks, which

were assumed.

                              SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred insofar as Plaintiff failed to mitigate damages.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff failed to take due care for Plaintiff’s own safety.

                              FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s actions caused the incident at issue.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by reason of Plaintiff’s own contributory negligence or,

alternatively, Plaintiff’s damages, if any, are reduced by the percentage of their comparative

negligence and the Comparative Negligence Act, N.J.S.A. 2A:15-5.1, et seq. and common law.

                              SIXTH AFFIRMATIVE DEFENSE

       Defendant breached no duty to the Plaintiff.

                          SEVENTH AFFIRMATIVE DEFENSE

       Defendant is entitled to a credit or set-off with respect to any collateral payments made to

Plaintiff for injuries arising from the wrong alleged pursuant to N.J.S.A. 2A:15-97, and Perreira



                                                  2
       OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 3 of 7 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 3 of 9 PageID: 14




v. Rediger, 169 N.J. 399 (2001) including, but not limited to, any medical bills or costs paid or

reduced by health insurance coverage.

                              EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s causes of action may be barred by the applicable Statute of Limitations.

                              NINTH AFFIRMATIVE DEFENSE

        Defendant’s conduct was privileged, either absolutely or conditionally.

                              TENTH AFFIRMATIVE DEFENSE

        Plaintiff’s causes of action are barred by res judicata and/or collateral estoppel.

                          ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s causes of action are barred by the Entire Controversy Doctrine.

                          TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff’s damages are limited by the Doctrine of Avoidable Consequences.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        The alleged incident complained of resulted from circumstances beyond the control of

Defendant.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        While denying the allegations in the Complaint regarding damages allegedly sustained by

Plaintiff, Defendant states that if Plaintiff prove such damages, they were caused by the

superseding and intervening acts, negligence and/or fault of other parties or entities over whom

Defendant had no control, nor right of control, and for whose actions Defendant is not and cannot

be liable.




                                                  3
       OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 4 of 7 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 4 of 9 PageID: 15




                           FIFTEENTH AFFIRMATIVE DEFENSE

        Defendant demands apportionment for any and all monies paid due to acts, conduct,

negligence, committed by any co-defendant, third-party defendant, settled defendant, dismissed

parties, or parties that were not joined by Plaintiff within the applicable statute of limitations.

                           SIXTEENTH AFFIRMATIVE DEFENSE

        Defendant incorporates by reference all affirmative defenses asserted by any co-defendant

or third-party defendant in this action, whether such defense was asserted prior or subsequent to

this pleading.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

        Defendant reserves the right to assert all defenses disclosed or developed in the course of

discovery, arbitration and/or trial.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

        If Plaintiff failed to follow the advice and direction of the health care providers regarding

recommended treatment, then Plaintiff’s recovery is barred or reduced by failure to mitigate

damages.

                           NINETEENTH AFFIRMATIVE DEFENSE

        Defendant had no actual or constructive notice of any condition alleged by Plaintiff.

                           TWENTIETH AFFIRMATIVE DEFENSE

        Plaintiff failed to avoid an open and obvious condition and/or assumed the risk of injury.

                        ANSWER TO ANY AND ALL CROSSCLAIMS

        Walmart of Brick denies each and every crossclaim filed against them or to be filed against

them in this action.




                                                   4
      OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 5 of 7 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 5 of 9 PageID: 16




                  DEMAND PURSUANT TO Rules 1:5-1(a) and 4:17-4(c)

       PLEASE TAKE NOTICE that the undersigned attorney for Walmart of Brick hereby

demands that each party herein serving pleadings and/or discovery and/or receiving papers

responsive thereto serve copies of all such pleadings, discovery and documents received from any

party upon the undersigned and PLEASE TAKE FURTHER NOTICE that this is a continuing

demand.

                               DEMAND FOR DISCOVERY

       Please take notice that Walmart of Brick requests from Plaintiff certified answers to New

Jersey Uniform Form “A” Interrogatories as found in Appendix II to the New Jersey Rules of

Court, 2015.

                               DEMAND FOR JURY TRIAL

       Trial by jury is hereby demanded pursuant to R. 1:8-2 and R. 4:35-1.

                           DESIGNATION OF TRIAL COUNSEL

       Please take notice that Patrick McDonnell, Esquire, is hereby designated Trial Counsel.


                                                   MCDONNELL & ASSOCIATES, P.C.

                                                   /s/ Lisa M. Only
Dated: February 24, 2021
                                                   Patrick McDonnell, Esquire
                                                   Attorney I.D. No.: 026781991
                                                   Email: pmdonnell@mcda-law.com
                                                   Lisa M. Only, Esquire
                                                   Attorney I.D. No.: 011142009
                                                   Email: lonly@mdca-law.com
                                                   500 Route 70 West
                                                   Cherry Hill, NJ 08002
                                                   (T) (856) 429-5300 (F) (856) 310-7900
                                                   Attorneys for Defendant, Walmart of Brick




                                               5
       OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 6 of 7 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 6 of 9 PageID: 17




                       CERTIFICATION PURSUANT TO RULE 4:5-1

       Pursuant to R. 4:5-1, there are no other actions currently pending or contemplated. The

undersigned hereby certifies that the subject matter of this litigation is not the subject of any other

action pending in any other Court and is not the subject of any pending arbitration proceeding, nor

is there any such action or arbitration proceeding contemplated. There are no other parties who

should be joined in this action at this time.

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.


                                                       MCDONNELL & ASSOCIATES, P.C.

                                                       /s/ Lisa M. Only
Dated: February 24, 2021                        By:
                                                       Lisa M. Only, Esquire
                                                       Attorneys for Defendant, Walmart of Brick




                                                  6
       OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 7 of 7 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 7 of 9 PageID: 18




                                CERTIFICATE OF SERVICE

       I, Lisa M. Only, Esquire, hereby certify that on February 24, 2021, Defendant, Walmart of

Brick’s, Answer to Plaintiff’s Complaint with Affirmative Defenses, Designation of Trial Counsel,

Demand for Discovery, Certifications, and Jury Demand was filed and served via the New Jersey

eCourts system. A true and correct copy of the filed document was also served via first class mail,

postage pre-paid, upon the following counsel of record:

                                 Albertina M. Amendola, Esquire
                                       JUDD SHAW, P.A.
                                  JUDD SHAW INJURY LAW
                                   1161 Broad Street, Suite 312
                                 Shrewsbury, New Jersey 07702
                            Attorneys for Plaintiff, Cherylee Crawford

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.


                                             /s/ Lisa M. Only
                                             Lisa M. Only, Esquire




                                                7
          OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 1 of 2 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 8 of 9 PageID: 19




                        Civil Case Information Statement
Case Details: OCEAN | Civil Part Docket# L-000205-21

Case Caption: CRAWFORD CHERYLEE VS WALMART OF                    Case Type: PERSONAL INJURY
BRICK                                                            Document Type: Answer
Case Initiation Date: 01/25/2021                                 Jury Demand: YES - 12 JURORS
Attorney Name: LISA MARIE ONLY                                   Is this a professional malpractice case? NO
Firm Name: MC DONNELL & ASSOCIATES PC                            Related cases pending: NO
Address: METROPOLITAN BUSINESS CENTER 860                        If yes, list docket numbers:
FIRST AVENUE UNIT 5B                                             Do you anticipate adding any parties (arising out of same
KING OF PRUSSIA PA 19406                                         transaction or occurrence)? NO
Phone: 6103372087
Name of Party: DEFENDANT : WALMART OF BRICK                      Are sexual abuse claims alleged by: CHERYLEE CRAWFORD? NO

Name of Defendant’s Primary Insurance Company
(if known): None



        THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

02/25/2021                                                                                           /s/ LISA MARIE ONLY
Dated                                                                                                              Signed
     OCN-L-000205-21 02/25/2021 9:55:14 AM Pg 2 of 2 Trans ID: LCV2021430072
Case 3:21-cv-13845-ZNQ-DEA Document 1-2 Filed 07/20/21 Page 9 of 9 PageID: 20
